Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
The present office action represents the first action on the merits.
Claims 1-20 are pending.

Priority
This application does not claim priority to any other patent document and is thus afforded a priority date corresponding to the filing date of 11 June 2019.

Examiner’s Note
The Examiner notes that incorporating the delivery of fluid via the infusion device utilizing the adjusted control parameter values (see Spec. Para. 0070, etc.) would likely overcome the Subject Matter Eligibility rejection, depending upon how it is claimed. The Examiner suggests incorporating this feature into the independent claims.

Information Disclosure Statement
The Information Disclosure Statement(s) (lDS(s)) submitted on (5) 11 June 2019 and (1) 25 August 2020 is/are in compliance with the provisions of 37 CFR 1.97 and has/have been fully considered by the Examiner.

	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1, 12, and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a method and system for determining personalized settings of an infusion device for diabetes therapy management.
The limitations of (Claim 1 being representative) obtaining data pertaining to a physiological condition of a patient [...]; determining a plurality of adjusted values for the control parameter based at least in part on the data; for each of the plurality of adjusted values for the control parameter, determining a respective cost associated with the respective adjusted value for the control parameter based at least in part on the data using a cost function, resulting in a plurality of costs associated with each of the plurality of adjusted values; identifying, from among the plurality of adjusted values, an optimized value from among the plurality of adjusted values, wherein the optimized value has a minimum cost associated therewith from among the plurality of costs; and updating the control parameter [...] to the optimized value as drafted, is a process that, under the broadest supra. The Examiner notes that “method of organizing human activity” includes a person’s interaction with a computer (see October 2019 Update: Subject Matter Eligibility at Pg. 5). If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or interactions between people but for the recitation of generic computer components, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, claim 12 recites the additional element of a remote device that implements the identified abstract idea while claims 1 and 18 are not tied to any device. The remote device is not described by the applicant and is recited at a high-level of generality (i.e., a generic computer performing a generic computer functions; see Spec. Para. 0055) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the 
The claims further recite the additional element of a medical device or infusion device. The medical device or infusion device are recited at a high level of generality (i.e., generic medical devices) and amount to a location from which data is received or to which data is transmitted, which is a form of extra-solution activity. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application. The Examiner notes that the updated control parameter is never required to be utilized by the claims (subsequent operation is never actually required to occur) and thus it represents a location to which data is transmitted. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a remote device to perform the noted steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (“significantly more”).
Also, as discussed above with respect to integration of the abstract idea into a practical application, the additional element of a medical device or infusion device was considered extra-solution activity. This has been re-evaluated under the “significantly more” analysis and determined to be well-understood, routine, conventional activity in the field. The prior art of record indicates that a medical device or infusion device is a 
Claims 2-11, 13-17, and 19-20 are similarly rejected because they either further define/narrow the abstract idea and/or do not further limit the claim to a practical application or provide as inventive concept such that the claims are subject matter eligible even when considered individually or as an ordered combination. Claim(s) 2 merely describe(s) the type of data obtained and what the control parameters are based on. Claim(s) 3 merely describe(s) the content of the data, determining a simulated profile from the data, and determining the control parameter. Claim(s) 4, 6 merely describe(s) the reference value that is used to determine the cost. Claim(s) 5 merely describe(s) how the target value is evaluated. Claim(s) 7, 13, 15, 17, 19 merely describe(s) the cost function. Claim(s) 8, 9, 10 merely describe(s) utilizing a simulated profile to arrive at the control parameters. Claim(s) 14 merely describe(s) the medical device and how control parameters are arrived at. Claim(s) 16 merely describe(s) the type of operating mode used by the medical device and the make-up of the cost function. Claim(s) 20 merely describe(s) the make-up of the cost function. Claim(s) 11 also includes the additional element of “a remote server” which is analyzed the same as the “remote device” of Claim 12 and does not provide a practical application or significantly more for the same reasons.
	
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 recites “wherein the respective differences comprise a natural log of the respective data samples and a natural log of the target value.” The claim is indefinite because it is unclear how a difference between values can comprise a natural log of the two values. A review of the Specification indicates that the cost function is a function of the difference between the “log BG” and “log TG” (see Spec. Para. 0072). The Examiner suggests reciting: wherein [[the]] each respective difference[[s]] comprises a difference between a natural log of the respective data samples and a natural log of the target value.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 10, 12, 14, and 17 is/are rejected under 35 U.S.C. § 102(a)(1) or  35 U.S.C. § 102(a)(2) as being anticipated by Morales (U.S. Pre-Grant Patent Publication No. 2014/0276555). 

REGARDING CLAIM 1
Morales teaches the claimed method of automatically adjusting a control parameter for an operating mode of a medical device, the method comprising:
obtaining data pertaining to a physiological condition of a patient during operation of the medical device; [Para. 0120, 0203, 0222 teaches that a controller receives data transmitted from a drug delivery device including insulin delivery data, etc.]
determining a plurality of adjusted values for the control parameter based at least in part on the data; [Para. 0150, 0204, 0205 teaches determining multiple future/candidate insulin delivery amounts/rates (a plurality of adjusted values). Para. 0202, 0219 teaches that the insulin delivery rate is what the system controls (the control parameter).]
for each of the plurality of adjusted values for the control parameter, determining a respective cost associated with the respective adjusted value for the control parameter based at least in part on the data using a cost function, resulting in a plurality of costs associated with each of the plurality of adjusted values; [Para. 0148, 0204, 0207 teaches that a cost function is used to determine the cost of each insulin delivery rate.] 
identifying, from among the plurality of adjusted values, an optimized value from among the plurality of adjusted values, wherein the optimized value has a minimum cost associated therewith from among the plurality of costs; and [Para. 0148, 0204, 0205, 0218 teaches that the cost function is minimized to produce the desired/approved insulin delivery rate.]
updating the control parameter at the medical device to the optimized value. [Para. 0219 teaches that the insulin rate having the minimum cost is determined and the controller provides this to the insulin pump.]

REGARDING CLAIM 2
Morales teaches the claimed method of automatically adjusting a control parameter for an operating mode of a medical device of Claim 1. Morales further teaches
wherein:
obtaining the data comprises obtaining measurement data indicative of the physiological condition of the patient; and [Para. 0120, 0203, 0222 teaches that a controller receives data transmitted from a drug delivery device including blood glucose information.]
determining the plurality of adjusted values for the control parameter comprises adjusting the control parameter based on the measurement data. [Para. 0150, 0204, 0205 teaches determining multiple future/candidate insulin delivery amounts/rates (a plurality of adjusted values) based on the current/measured blood glucose level.]

REGARDING CLAIM 3
Morales teaches the claimed method of automatically adjusting a control parameter for an operating mode of a medical device of Claims 1 and 2. Morales further teaches
the data including event log data associated with the patient, the method further comprising [Para. 0222, 0130-0136, etc. teaches that the system utilizes multiple blood glucose readings taken over time (event log data).]
determining, for each of the plurality of adjusted values for the control parameter, a simulated profile of the physiological condition of the patient based at least in part on the event log data, [Para. 0120, 0127 teaches that the future/candidate insulin delivery amounts/rates are determined based on the multiple blood glucose readings taken over time (interpreted as a simulated profile). See also Para. 0137-0142 describing a metabolic simulator.]
wherein determining the respective cost associated with the respective adjusted value for the control parameter comprises determining the respective cost associated with the respective adjusted value for the control parameter based at least in part a relationship between the simulated profile associated with the respective adjusted value and a reference value associated with the cost function. [Para. 0130, 0158 teaches that the determination of the future/candidate insulin delivery amounts/rates are determined using minimum and maximum constraints (one of which is interpreted as a reference value, the Examiner noting that there is no claimed indication as to what how the reference value is “associated with the cost function”).]
The Examiner notes that the future/candidate values are predicted values based on the patient’s previous glucose and meal readings and thus they are interpreted as being based on a simulated profile, i.e., the simulated physical reaction of the patient. This appears to be consistent with the “simulated profile” described in the Specification at Para. 0020, 0068 and will be applied to all subsequent recitations of “simulated profile.”  

REGARDING CLAIM 4
Morales teaches the claimed method of automatically adjusting a control parameter for an operating mode of a medical device 
the reference value comprising a target value for the physiological condition, [Para. 0130, 0158 teaches that the upper constraint (to pick one) is a constant value (a target value).]
wherein determining the respective cost associated with the respective adjusted value for the control parameter comprises determining the respective cost associated with the respective adjusted value for the control parameter based at least in part on respective differences between data samples of the simulated profile associated with the respective adjusted value and the target value. [Para. 0149, 0158 teaches that the cost for each future/candidate insulin delivery amounts/rates is based upon a comparison (a difference) between each future/candidate amount/rate (adjusted value) and the upper constraint (target value).]

REGARDING CLAIM 6
Morales teaches the claimed method of automatically adjusting a control parameter for an operating mode of a medical device of Claims 1-3. Morales further teaches
the reference value comprising a lower threshold value for the physiological condition, [Para. 0128 teaches that one of the constraints is a lower blood glucose limit.] 
wherein determining the respective cost associated with the respective adjusted value for the control parameter comprises determining the respective cost associated with the respective adjusted value for the control parameter based at least in part a percentage of data samples of the simulated profile associated with the respective adjusted value that are below the lower threshold value. [This limitation is rejected in the same manner as the rejection of Claim 3 and future/candidate insulin delivery amounts/rates are presumed to all be above the lower (i.e., hypoglycemic) threshold (i.e., zero percent are below the constraint, which is “a percentage of data samples”).] 

REGARDING CLAIM(S) 10
Claim(s) 10 is/are analogous to Claim(s) 3 and 6, thus Claim(s) 10 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 3 and 6.

REGARDING CLAIM(S) 12
Claim(s) 12 is/are analogous to Claim(s) 1, thus Claim(s) 12 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 1.
	Morales further teaches
a medical device to regulate a physiological condition of a patient in accordance with an operating mode based at least in part on a control parameter; and [Para. 0120 teaches an insulin infusion device.]

REGARDING CLAIM(S) 14
Claim(s) 14 is/are analogous to Claim(s) 3, thus Claim(s) 14 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 3.

REGARDING CLAIM(S) 17
Claim(s) 17 is/are analogous to Claim(s) 6, thus Claim(s) 17 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 6.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 5, 7, 9, 13, 15, 16, 18, and 19 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Morales (U.S. Pre-Grant Patent Publication No. 2014/0276555) in view of Ma et al. (U.S. Pre-Grant Patent Publication No. 2019/0258904).



REGARDING CLAIM 5
Morales teaches the claimed method of automatically adjusting a control parameter for an operating mode of a medical device of Claims 1-4. Morales may not explicitly teach
wherein the respective differences comprise a natural log of the respective data samples and a natural log of the target value.
Ma at Para. 0052, 0086, 0112 teaches that it was known in the art of patient data analysis, at the time of filing, to utilize the Mean Squared Logarithmic Error (“MSLE”) when evaluating predicted values 
wherein the respective differences comprise a natural log of the respective data samples and a natural log of the target value. [Ma at Para. 0085 teaches applying the MSLE function when evaluating data (the future/candidate insulin delivery amounts/rates of Morales). Ma ta Para. 0052 teaches that its data analysis is applicable to patient data.]
Therefore, it would have been prima facie obvious to one of ordinary skill in the art of healthcare, at the time of filing, to modify the cost function minimization applied to future insulin doses of Morales to utilize the Mean Squared Logarithmic Error (“MSLE”) when evaluating predicted values as taught by Ma, with the motivation of improving the accuracy of data analysis.
The Examiner notes that the Applicant’s description of the “natural logarithmic cost function equation” (see Spec. Para. 0072) does not utilize the “base e” natural log function (“ln”) but rather utilizes the “base 10” logarithmic function (“log”) and the claim has been evaluated as such. The Examiner further notes that the MSLE equation of Ma i” to be zero. Functionally, it is the same equation as that presented in Spec. Para. 0072.

REGARDING CLAIM 7
Morales teaches the claimed method of automatically adjusting a control parameter for an operating mode of a medical device of Claim 1. Morales may not explicitly teach
wherein the cost function is asymmetric.
Ma at Para. 0052, 0086, 0112 teaches that it was known in the art of patient data analysis, at the time of filing, to utilize the Mean Squared Logarithmic Error (“MSLE”) when evaluating predicted values 
wherein the cost function is asymmetric. [Ma at Para. 0085 teaches applying the MSLE function when evaluating data (the future/candidate insulin delivery amounts/rates of Morales). By definition MSLE is asymmetric (see Spec. Para. 0072).]
Therefore, it would have been prima facie obvious to one of ordinary skill in the art of healthcare, at the time of filing, to modify the cost function minimization applied to future insulin doses of Morales to utilize the Mean Squared Logarithmic Error (“MSLE”) when evaluating predicted values as taught by Ma, with the motivation of improving the accuracy of data analysis.

REGARDING CLAIM(S) 9
Claim(s) 9 is/are analogous to Claim(s) 3 and 5, thus Claim(s) 9 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 3 and 5.

REGARDING CLAIM(S) 13
Claim(s) 13 is/are analogous to Claim(s) 1 and 7, thus Claim(s) 13 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 1 and 7.

REGARDING CLAIM(S) 15
Claim(s) 15 is/are analogous to Claim(s) 1 and 7, thus Claim(s) 15 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 1 and 7.
	Per Applicant’s Specification at Para. 0072, implementation of the MSLE function (of Ma) necessarily disproportionately assigns greater cost to data samples of the simulated glucose profile (of Morales) that are less than a reference value (which is undefined).

REGARDING CLAIM(S) 16
Claim(s) 15 is/are analogous to Claim(s) 1 and 7, thus Claim(s) 15 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 1 and 7.
	The Examiner interprets the disclosed calculations of Morales to be a “closed-loop mode” (whatever that means). The Examiner also notes that “closed-loop mode” has been identified by the Applicant as being old and well-known the prior art (see Spec. Para. 0029).



REGARDING CLAIM(S) 18 AND 19
Claim(s) 18 and 19 is/are analogous to Claim(s) 1, 3, 5, and 7, thus Claim(s) 18 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 1, 3, 5, and 7.

REGARDING CLAIM(S) 20
Claim(s) 20 is/are analogous to Claim(s) 1, 3, and 5-7, thus Claim(s) 20 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 1, 3, and 5-7.

Claim(s) 8 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Morales (U.S. Pre-Grant Patent Publication No. 2014/0276555) in view of Ma et al. (U.S. Pre-Grant Patent Publication No. 2019/0258904) in view of Peterson et al. (U.S. Pre-Grant Patent Publication No. 2019/0005195).

REGARDING CLAIM(S) 8
Claim(s) 8 is/are analogous to Claim(s) 3, thus Claim(s) 8 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 3. The constrains of Morales are interpreted to include “a reference value for the physiological condition,” i.e., the constraint is a reference value (whatever that is) and the condition is the inability to regulate insulin. 
	Morales/Ma may not explicitly teach
using a digital twin for the patient, 

using a digital twin for the patient, [Peterson at Abstract teaches utilizing a digital twin of a patient to determine patient-related information (the determination of the future/candidate insulin delivery amounts/rates of Morales; the Examiner noting that there is no recitation as to how the digital twin is used to determine the simulated profile or how the digital twin is different than the simulated profile).] 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art of healthcare, at the time of filing, to modify the cost function minimization applied to future insulin doses of Morales having the utilization of the Mean Squared Logarithmic Error (“MSLE”) when evaluating predicted values of Ma to utilize a digital twin when evaluating patient data as taught by Peterson, with the motivation of improving patient quality of care (see Peterson at Para. 0002).

Claim(s) 11 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Morales (U.S. Pre-Grant Patent Publication No. 2014/0276555).

REGARDING CLAIM 11
Morales teaches the claimed method of automatically adjusting a control parameter for an operating mode of a medical device of Claim 1. Morales further teaches
wherein updating the control parameter comprises a remote [...device...] transmitting the optimized value for the control parameter to the medical device via a network. [Para. 0120 teaches that a remote controller transmits the results of the calculation to the infusion device.]
Morales may not explicitly teach that the remote controller is a server; however, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the server of Morales with remote device of Morales since the combination is merely simple substitution of one known element for another producing a predictable result (KSR rationale B). Since each individual element and its function are shown in the prior art, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of the server of Morales (see Morales at Para. 0121) for the remote device where the calculations are performed of Morales (see Morales at Para. 0120). Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Conclusion
Prior art made of record though not relied upon in the present basis of rejection are noted in the attached PTO 892 and include:
Wang et al. (Model Predictive Control for Type 1 Diabetes Based on Personalized Linear Time-Varying Subject Model Consisting of both Insulin and Meal Inputs: in Silico Evaluation) which discloses a patient-specific linear time-varying model for determining glucose dynamic in patients.
Doyle, III et al. (U.S. Pre-Grant Patent Publication No. 2013/0231642) which discloses a predictive control system utilizing a cost function for regulating blood glucose.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S TIEDEMAN whose telephone number is (571)272-4594. The examiner can normally be reached 7:00am-4:00pm, off alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 571-272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626